DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 

Claims 1-24 are allowed. 
With regards to 35 USC 101, claims 1-24 are patent eligible when considered in view of the 2019 Revised Patent Subject Matter Eligibility Guidance. The present invention is directed towards analyzing medical procedure data for real-time decision making for the procedure. The present invention is directed towards an abstract idea of a mental process in that there are determining steps to determine events occurring during the medical procedure. However, with the use of multiple machine learning models for combined feature sets, and analyzing the data in real-time, this provides a practical application in a manner that imposes a meaningful limit on the judicial exception under 2019 PEG: Step 2A Prong Two and significantly more than the judicial exception under 2019 PEG: Step 2B analysis. For the aforementioned reasons, claims 1-24 are patent eligible under 35 USC 101.

In regards to the invention’s novelty, all of the previously recited references including US 2008/0062280 to Wang, US 2015/0164436 to Maron, US 9836654 to Alvi, and US 2019/0206562 to Shelton do not teach the entirety of the claimed invention.  Alvi teaches of 

Additionally, NPL “Machine learning and Coresets for Automated Real-time Video Segmentation of Laparoscopic and Robot-Assisted Surgery” to Volkov et al. teaches of analyzing video data of a medical procedure with the use of a machine learning algorithm to segment events associated with the procedure, however does not make any determinations of outcomes of the procedure or analyzes multiple events that includes a machine learning analysis of the audio stream of the procedure.

Further, foreign reference WO 2017075541 to Rimer et al teaches of gathering data collected in a surgical room during a procedure to determine the workflow of the individuals involved, however does not teach of multiple machine learning models to analyze multiple events happening at the same time by analyzing audio and video data streams. 




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CONSTANTINE B SIOZOPOULOS whose telephone number is (571)272-6719.  The examiner can normally be reached on Monday-Friday, 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571)272-6781.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-


/CONSTANTINE B. SIOZOPOULOS/
Examiner
Art Unit 3686



/Elaine Gort/Supervisory Patent Examiner, Art Unit 3686